 Case 8:21-cv-01104-TPB-AAS Document 1 Filed 05/06/21 Page 1 of 9 PageID 1




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

AMANDA MCFANN,

               Plaintiff,
                                         CASE NO.:
                   v.

TAMPA YACHT AND COUNTRY
CLUB INC., Florida Not For Profit
Corporation,

            Defendant.
__________________________________/

              COMPLAINT & DEMAND FOR JURY TRIAL

      Plaintiff, AMANDA MCFANN (hereinafter referred as “Plaintiff”), by

and through the undersigned counsel, hereby files this Complaint against

Defendant TAMPA YACHT AND COUNTRY CLUB INC., (hereinafter

referred as “TAMPA YACHT AND COUNTRY CLUB” or “Defendant”),

pursuant to the Families First Coronavirus Response Act (“FFCRA”) and in

support of states as follows:

                                INTRODUCTION

      1.    This is a disability discrimination and retaliation case brought by

Plaintiff, pursuant to the Families First Coronavirus Response Act (“FFCRA”)

and the Emergency Paid Sick Leave Act (“EPSLA”), 29 U.S.C. §216-217 et seq.

and seeks damages, including back pay, liquidated damages, compensatory
 Case 8:21-cv-01104-TPB-AAS Document 1 Filed 05/06/21 Page 2 of 9 PageID 2




and punitive damages, front pay, declaratory and injunctive relief, as well as

her attorneys’ fees and costs.

      2.    Congress enacted the FFCRA, in part, to safeguard employees

impacted by the COVID-19 pandemic ("COVID-19).

      3.    Among the FFCRA's protections is the EPSLA.

      4.    The EPSLA mandates covered employers to provide up to two (2)

weeks of paid sick leave and job protection for employees who, among other

things, are (a) caring for his or her son or daughter whose school or place of

care is closed or whose child care provider is unavailable for reasons related to

COVID-19.

      5.    Additionally, 29 C.F.R. § 826.150 prohibits employers from

discharging, disciplining, or discriminating against ant employee because

employee took paid sick leave under the EPSLA.

                                  PARTIES

      6.    Plaintiff was an employee of Defendant from September 2019

through September 2020.

      7.     Plaintiff is a resident of Hillsborough County, Florida.

      8.    By the very nature of its work, Defendant is a corporation that is

engaged in commerce.

      9.    Defendant is engaged in an industry affecting commerce.

      10.   At all times relevant, Defendant was an “employer” as defined by 29

                                        2
 Case 8:21-cv-01104-TPB-AAS Document 1 Filed 05/06/21 Page 3 of 9 PageID 3




U.S.C. § 2611(4).

      11.   At all times relevant, Plaintiff was an “eligible employee” as defined

by 29 U.S.C. § 2611(2)(A).

      12.   As of the date of her termination, Plaintiff had been employed by

Defendants for at least thirty (30) days.

                               JURISDICTION

      13.   The Court has jurisdiction over this matter pursuant to 28 U.S.C.

§ 1331, as this action involves federal questions regarding the Plaintiff’s rights

under the Families First Coronavirus Response Act (“FFCRA”) and

Emergency Paid Sick Leave Act (“EPSLA”), which are enforced through

sections 15(a)(3), 16 and 17 of the Fair Labor Standards Act (“FLSA”), 29

U.S.C. §§ 216-217. See 29 C.F.R. § 826.150.

      14.   Plaintiff worked for Defendant in Hillsborough County, Florida.

      15.   Defendant conducts business in Hillsborough County, Florida.

                                        VENUE

      16.   Venue is proper in the Middle District of Florida, Tampa Division

pursuant to Local Rule 3.4.

                         FACTUAL ALLEGATIONS

      17.   Plaintiff began her employment with Defendant, on or about

September 2019.



                                        3
Case 8:21-cv-01104-TPB-AAS Document 1 Filed 05/06/21 Page 4 of 9 PageID 4




     18.    Plaintiff worked for Defendant as a Purchasing and Receiving

Agent.

     19.    Plaintiff worked approximately 40 hours per week.

     20.    Plaintiff was an employee in good standing until her employment

ended on or around September 2, 2020.

     21.    Plaintiff was never reprimanded orally or in writing prior to her

termination.

     22.    Plaintiff received praise for her work.

     23.    On July 2020, Plaintiff tested positive for COVID-19 and started

to quarantine for two weeks consistent with the Center for Disease Control’s

(CDC) guidelines.

     24.    Due to COVID-19, Plaintiff’s children were on an online

homeschooling program.

     25.    Plaintiff’s youngest child was cared for and supervised by their

maternal grandmother.

     26.    On August 25, 2020, Plaintiff requested leave due to not having

child care for her youngest child because her mother tested positive for

COVID-19.

     27.    Plaintiff never received a response to her request for leave.

     28.    On September 2, 2020, Plaintiff was terminated.

     29.    At the time of her termination, Plaintiff was able to perform the

                                       4
 Case 8:21-cv-01104-TPB-AAS Document 1 Filed 05/06/21 Page 5 of 9 PageID 5




essential functions of her job.

      30.   During her employment with Defendant, Plaintiff worked for a

covered employer as defined by the FFCRA.

      31.   At all relevant times, Plaintiff was eligible for EPSLA.

      32.   Prior to her termination, Plaintiff provided notice to Defendant of

her need for EPSLA.

      33.   Plaintiff's notice for her need for EPSLA was timely.

      34.   Defendant's actions violate the provisions of 29 U.S.C §2615(a).

      35.   Defendant's actions violate the provisions of 29 U.S.C §2614(a).

      36.   Defendant's actions constitute retaliation in violation of Plaintiff's

rights under the EPSLA.

      37.   Defendant's actions constitute discrimination in violation of

Plaintiff's rights under EPSLA.

      38.   Defendant interfered with Plaintiff’s rights under FFCRA and

EPSLA.

                COUNT I – VIOLATION OF THE FFCRA/EPSLA

      39.   Plaintiff re-alleges and adopts the allegations of paragraphs 1

through 38 above as if fully set forth herein.

      40.   The EPSLA requires employers to provide up to two weeks of paid

sick leave and job protection for employees who, among other things, are (a)

caring for his or her son or daughter whose school or place of care is closed or

                                        5
 Case 8:21-cv-01104-TPB-AAS Document 1 Filed 05/06/21 Page 6 of 9 PageID 6




whose child care provider is unavailable for reasons related to COVID-19.

      41.   These paid leave provisions apply to leave taken between April 1,

2020, and December 31, 2020.

      42.   Paid sick time under the EPSLA must be granted in addition to

any pre-existing paid leave benefits provided.

      43.   Plaintiff was entitled to up to two weeks (or 80 hours) of paid sick

leave pursuant to the EPSLA because she had to care for her child whose child

care provider was unavailable for reasons related to COVID-19.

      44.   Plaintiff was also entitled to job protection.

      45.   Defendant terminated Plaintiff while out on leave.

      46.   This is a direct violation of EPSLA’s requirements.

      47.   Defendant’s violation of the EPSLA’s requirements was willful.

      48.   As a direct and proximate result of Defendant’s violation of the

EPSLA, Plaintiff has been damaged.

      WHEREFORE, Plaintiff respectfully requests that the Court:

      a)    Grant a permanent injunction enjoining Defendant, its officers,

            successors, assigns, and all persons in active concert or

            participation with it, from engaging in any practice which violates

            the FFCRA or EPSLA;

      b)    Order Defendant to make Plaintiff whole, by compensating

            Plaintiff for unpaid sick leave wages, lost wages and benefits,

                                        6
 Case 8:21-cv-01104-TPB-AAS Document 1 Filed 05/06/21 Page 7 of 9 PageID 7




            including front pay, back pay with prejudgment interest,

            liquidated damages, and other remuneration for physical and

            mental pain, anguish, pain and humiliation from being terminated

            due to the loss of her long-term employment as a result of

            Plaintiff’s exposure and taking of sick leave;

      c)    Award attorney’s fees and costs pursuant to FFCRA and EPSLA;

      d)    Award punitive damages; and

      e)    Award any other relief this Honorable Court deems just and

            proper.

               COUNT II - RETALIATION UNDER THE FFCRA

      49.   Plaintiff re-alleges and adopts the allegations of paragraphs 1

through 38 above as if fully set forth herein.

      50.   The EPSLA prohibits employers from discharging or otherwise

discriminating against any employee because the employee took qualifying

paid sick leave.

      51.   Plaintiff took qualifying sick leave due to COVID-19.

      52.   Plaintiff’s sick leave due to COVID-19 was protected activity.

      53.   Despite   the   EPSLA’s    requirements,    Defendant   unlawfully

terminated Plaintiff after she took leave to care for her young child after her

Mother tested positive for COVID-19.

      54.   An Employer who discharges, disciplines, or discriminates against

                                        7
 Case 8:21-cv-01104-TPB-AAS Document 1 Filed 05/06/21 Page 8 of 9 PageID 8




an Employee in the manner described in subsection 29 CFR § 826.150 (a) is

considered to have violated section 15(a)(3) of the FLSA, 29 U.S.C. 215(a)(3),

and shall be subject to the enforcement provisions relevant to such violations

set forth in sections 16 and 17 of the FLSA, 29 U.S.C. 216, 217.

      55.   Defendant violated Plaintiff’s right under the EPSLA and FLSA.

      56.   Plaintiff’s termination was an adverse employment action.

      57.   A causal connection exists between Plaintiff’s protected activity

and adverse employment action.

      58.   As a direct and proximate result of Defendant’s retaliation,

Plaintiff suffered damages.

      WHEREFORE, Plaintiff respectfully requests that the Court:

      a)    Grant a permanent injunction enjoining Defendant, its officers,

            successors, assigns, and all persons in active concert or

            participation with it, from engaging in any practice which violates

            the FFCRA or EPSLA;

      b)    Order Defendant to make Plaintiff whole, by compensating

            Plaintiff for lost wages and benefits, including front pay, back pay

            with prejudgment interest, liquidated damages, and other

            remuneration for physical and mental pain, anguish, pain and

            humiliation from being terminated due to the loss of her long-term

            employment as a result of Plaintiff’s diagnosis and taking of sick

                                       8
Case 8:21-cv-01104-TPB-AAS Document 1 Filed 05/06/21 Page 9 of 9 PageID 9




          leave;

    c)    Award attorney’s fees and costs pursuant to FFCRA and EPSLA;

    d)    Award punitive damages; and

    e)    Award any other relief this Honorable Court deems just and

          proper.

                         DEMAND FOR JURY TRIAL

    Plaintiff hereby demands a trial by jury of all issues so triable.

    Dated this 6th day of May, 2021.

                                   Respectfully submitted,

                                   s/Bruce A. Mount
                                   Anthony J. Hall
                                   FL Bar No. 40924
                                   Bruce Mount, Esq.
                                   FL Bar No. 88754
                                   THE LEACH FIRM, P.A.
                                   631 S. Orlando Avenue, Suite 300
                                   Winter Park, FL 32789
                                   Telephone: (407) 574-4999 ext. 412
                                   Facsimile: (833) 813-7512
                                   Email: ahall@theleachfirm.com
                                   Email: bmount@theleachfirm.com
                                   Email: yhernandez@theleachfirm.com

                                   Attorneys for Plaintiff




                                       9
